TOWNBEXD, District Judge
(orally). The article in question is pineapple juice, containing no alcohol whatever, assessed for duty, under paragraph 247 of the act .of 1894, as “fruit juice * * * containing eighteen per centum or less of alcohol.” The importers pro-tesicd, dainmig the same to be dutiable, under section 8 of said act, at 20 per centum ad valorem as a nonenumerated manufactured article. In view of the decision of Judge Wheeler in this circuit in Park v. U. S., 84 Fed. 159, I feel obliged to reverse the decision of the board of general appraisers. The decision is therefore reversed.